Citation Nr: 0421455	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for pes planus (flat 
feet).

3.  Entitlement to service connection for compression 
fracture, thoracic spine.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, dated in February 2002, that denied the veteran's 
claims of entitlement to service connection.  The denials 
were duly appealed and the case has been forwarded to the 
Board of Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence that a skin rash 
originated during, was aggravated by, or is the result of any 
event that occurred during the veteran's period of active 
service.

3.  There is no competent medical evidence that pes planus 
originated during, was aggravated by, or is the result of any 
event that occurred during the veteran's period of active 
service.

4.  There is no competent medical evidence that a compression 
fracture of the thoracic spine originated during, was 
aggravated by, or is the result of any event that occurred 
during the veteran's period of active service.

5.  There is no competent medical evidence that COPD 
originated during, was aggravated by, or is the result of any 
event that occurred during the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2003).

2.  Pes planus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2003).

3.  A compression fracture of the thoracic spine was not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.303 (2003).

4.  COPD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a December 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter was provided to the veteran 
prior to the initial adjudication of the veteran's claim.  It 
also contained language in effect advising the veteran to 
submit or identify any evidence that he believed would help 
the RO decide his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Likewise, with the December 2001 VCAA letter, the RO 
requested information regarding the treatment of the 
veteran's claimed disorders during the years between his 
separation from service in January 1957 and the present time.  
The veteran was provided with VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, to allow the RO to request any medical 
records identified by the veteran.  He has not provided any 
information to indicate that he was treated for the claimed 
disorders prior to the late 1980's at the VA.  These records 
are contained within the claims folder.

The veteran's service medical records are presumed lost in 
the 1973 National Personnel Records Center (NPRC) fire.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board notes that with the RO has informed the 
veteran of the status of his service medical records and with 
the December 2001 letter requested that he provide further 
information on a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The veteran has not 
provided further information that would enable the NPRC or 
National Archives to attempt to reconstruct his military 
medical records from secondary or alternative sources.  The 
Board finds that absent the further information requested 
from the veteran, the duty to assist has been fulfilled with 
regard to acquiring the veteran's service medical records.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has noted that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

As noted, VA has also fulfilled its duty to assist the 
veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  There is no indication of outstanding records, nor 
is there a need for VA medical opinion, given the lack of any 
competent medical evidence that the veteran's claimed 
disorders date to within decades of the veteran's period of 
service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  A medical opinion is not necessary 
because although there is competent medical evidence of a 
current diagnosed disability, there is no evidence that 
establishes the veteran suffered an event, injury, or disease 
in service, or has symptoms of disease entitled to 
presumptive service connection under 38 C.F.R. §§ 3.309, 
3.313, 3.316, or 3.317 manifesting within an applicable 
period.  As outlined below, the veteran has not provided 
specific information regarding the claimed origin of his 
disorders during his period of active service, because there 
is no "established event," a medical opinion is not 
necessary to determine whether the claimed disabilities or 
symptoms are associated with it.  38 C.F.R. § 3.159(4).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in-service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2003); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2003) (listing applicable chronic diseases, including 
arthritis).  

Initially, the Board notes that there is no evidence of 
degenerative joint disease or osteoarthritis within one year 
after the veteran's separation from service.  The veteran has 
not alleged that his arthritis manifested to a degree of ten 
percent disabling within the year following separation from 
service.  Therefore, the presumption of in-service incurrence 
for a chronic disease, arthritis, is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

In the available evidence, the Board is unable to identify a 
current diagnosis or treatment directed at pes planus or flat 
feet.  Service connection requires evidence of a current 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Review of the evidence of record reveals that the veteran 
does have current chronic skin rashes, compression fracture 
of the thoracic spine with associated degenerative joint 
disease, and COPD.  As noted the veteran's service medical 
records are not available.  The veteran has not submitted, 
nor has he notified the VA of the existence of any evidence, 
medical or otherwise, that shows continuity of symptomatology 
between the veteran's separation from service in January 1957 
and the current evidence, consisting of VA treatment 
beginning in 1989, showing diagnoses of these disorders many 
years later.  There is no medical evidence of record that 
establishes a relationship between the veteran's current 
disabilities and service.  

Finally, the Board observes that the veteran himself asserts 
that his current disorders are related to service.  As a 
layperson, the veteran is competent to relate and describe 
his symptoms; however, to the extent that the disorders may 
have multiple causes, a determination as to the etiology of 
them requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the origins of his disorders is not 
competent evidence required to establish service connection.  

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection cannot be 
established. 

As noted above, the veteran's service medical records are 
presumed lost in the fire at the NPRC.  However, there is no 
competent medical evidence of record that dates the veteran's 
claimed disabilities to within decades of service.  Absent 
such evidence, the preponderance of the evidence weighs 
heavily against the veteran's claim and the benefit of the 
doubt is not for application.

In conclusion, considering the entire record, the Board finds 
that the preponderance of the evidence is against service 
connection for skin rashes, pes planus, compression fracture 
of the thoracic spine with associated degenerative joint 
disease, and COPD.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 
38 C.F.R. §§ 3.102, 3.303, 3.307.  




ORDER

The appeal is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



